Citation Nr: 0423584	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation for greater than 
10 percent for degenerative arthritis of the right knee prior 
to October 4, 2002.

2.  Entitlement to a disability evaluation greater than 30 
percent for status postoperative total right knee replacement 
from December 1, 2003.

3.  Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969 and from August 1971 to September 1983.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from October 
2001.  

During the appeal period, the record shows that in a December 
2002 rating decision the RO granted a temporary total 100 
percent evaluation for right total knee replacement under 
38 C.F.R. § 4.30 from October 4, 2002 to November 30, 2003, 
with reduction to a 30 percent schedular evaluation effective 
from December 1, 2003.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). 

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).

Also, the Board notes that in a July 2004 informal hearing 
presentation, the veteran's representative requested that VA 
afford the veteran a current ear, nose and throat (ENT) 
examination since his last VA ENT examination was in November 
2000.  An examination would materially assist in the 
adjudication of the pertinent issue on appeal.  

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service connected right knee disability 
and/or residuals of a nasal fracture from 
approximately November 2000 to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, all outstanding VA treatment 
reports should be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

If any of the relevant records sought are 
unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to the claim.  

3.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38  U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims of entitlement to 
increased evaluations for service-
connected right knee disability and 
residuals of a nasal fracture and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  A record of his notification 
must be incorporated into the claims 
file.

4.  The veteran should be accorded a 
special ENT examination by an appropriate 
medical specialist in order to determine 
the current nature and extent of severity 
of his service-connected residuals of a 
nasal fracture.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted including sinus X-rays.  The 
examiner must identify all symptoms and 
manifestations associated with residuals 
of a nasal fracture.  

5.  Thereafter, the veteran's claims file 
should reviewed to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the 
requested examination report should be 
reviewed to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998). 





6.  After undertaking any development 
deemed appropriate in addition to that 
specified above the veteran's claims of 
entitlement to increased evaluations for 
service-connected right knee disability 
and residuals of a nasal fracture should 
be readjudicated.  The consideration of 
the applicability of the provisions of 
38 C.F.R.§ 3.321(b)(1) should be 
documented.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the appellant and representative 
should be issued a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertaining to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2003).  



		
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



